Name: Commission Regulation (EEC) No 280/90 of 31 January 1990 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  international trade
 Date Published: nan

 No L 30/631 . 2. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 280/90 of 31 January 1990 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 and 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary mechanism applicable to trade (! ), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 3991 /89 (4), set the indicative ceiling for 1990 for imports into Spain of certain milk products ; Whereas in view of the abnormal situation arising from the volume of STM applications lodged in the first week of January 1990, interim protective and definitive measures were adopted by Regulations (EEC) No 89/90 (*), as last amended by Regulation (EEC) No 224/90 (6) ; whereas it is essential to make more effective provision for the gradual and harmonious opening up of the Spanish market by adjusting the terms of application of the supplementary trade mechanism to the sector in question so that the annual Ceiling is split up into quar ­ terly ceilings and by amending certain provisions on applications for and the issuing of STM licences ; Whereas the Management: Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, For the first quarter of 1990, however, the quantity already assigned in response to applications for STM licences made between 1 and 6 January 1990 is deducted from the quarterly amount.' 2 . In Article 2 (2), 'monthly' is replaced by 'quarterly'. 3 . The following point (c) is added to Article 2 (4) : '(c) Article 6 ( 1 ) of Regulation (EEC) No 574/86, copy No 1 of the STM licence shall be handed to the applicant in person or sent to the address shown on the application.' 4. Article 3 ( 1 ) is replaced by the following : ' 1 . The quantity covered by an STM application may not for any undertaking exceed in any quarter that laid down in Article 2 ( 1 ). For each category of cheese not more than one STM licence application may be lodged by an undertaking. In the case of cheese categories 3 and 6 as indicated in Article 2 (2) the applications for STM licences lodged by each undertaking during a quarter may not exceed 10 % of the quantity available for the quarter. Applications shall not be valid unless the applicant declares in writing that he has not lodged and will not lodge applications covering the same product in any other Member State ; should applications be lodged by an applicant in two or more Member States they shall be invalid the the corresponding securities as indicated in Article 4 shall be forfeit. All applications made by an applicant in a single Member State shall be considered as a single applica ­ tion.' 5. Article 3 (2) is deleted. 6. Article 3 (3) is replaced by the following : '3 . For all products listed in the Annex STM licences shall be valid for twenty-one days from the actual day of issue, Article 21 (2) of Regulation (EEC) No 3719/88 being applicable .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . Article 2 (1 ) is replaced by the following : The maximum quantity for which STM licences may be issued in any quarter shall be 25 % of the quanti ­ ties shown in the Annex. (&gt;) OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 58, 1 . 3 . 1986, p. 28 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. O OJ No L 380, 22. 12. 1989, p. 44. 0 OJ No L 11 , 12. 1 . 1990, p. 30 . M OJ No L 22, 27. 1 . 1990, p . 65 . No L 30/64 Official Journal of the European Communities 1 . 2 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission CORRIGENDA Corrigendum to Commission Regulation (EEC) No 217/90 of 26 January 1990 fixing the import levies on products processed from cereals and rice (Official Journal of the European Communities No 22 of 27 January 1990) Page 50 in the Annex, CN code 1102 20 10, column 'ACP or OCT': for : '283,72', read : '238,72'.